                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COMMODITY FUTURES TRADING                         Case No. 19-cv-07284-EMC
                                         COMMISSION,
                                   8
                                                        Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                   9                                                       MOTION FOR LEAVE TO FILE
                                                 v.                                        EXCESS PAGES
                                  10
                                         DENARI CAPITAL LLC, et al.,                       Docket No. 17
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          On November 8, 2019, Plaintiff Commodity Futures Trading Commission filed a Motion

                                  16   for Preliminary Injunction, see Docket No. 15, and a Motion to Appoint Receiver, see Docket No.

                                  17   16. The Motion for Preliminary Injunction was approximately seven pages; the Motion to

                                  18   Appoint Receiver was approximately five pages. Plaintiff also filed a Motion for Leave to File

                                  19   Excess Pages, see Docket No. 17, requesting permission to file an additional 31-page

                                  20   Memorandum of Points and Authorities in Support of Plaintiff’s Motion for Preliminary

                                  21   Injunction and for Appointment of Temporary Receiver. Taken together, Plaintiff’s Motions and

                                  22   Memorandum total approximately 43 pages.

                                  23          The Court refers Plaintiff to Civil Local Rule 7-2(b), which states in relevant part: “In one

                                  24   filed document not exceeding 25 pages in length, a motion must contain . . . the points and

                                  25   authorities in support of the motion—in compliance with Civil L.R. 7-4(a).” Thus, a motion and

                                  26   any memorandum in support of that motion are both counted toward the 25-page limit

                                  27   contemplated by the Civil Local Rules. However, because Plaintiff’s two motions and its

                                  28   memorandum in support of those motions do not exceed the page limit that would normally be
                                   1   permitted for two motions, the Court GRANTS Plaintiff’s Motion for Leave to File Excess Pages

                                   2   and urges Plaintiff’s counsel to review Civil Local Rule 7.

                                   3          This order disposes of Docket No. 17.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: November 12, 2019

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
